Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 1
                                                                           1 of
                                                                             of 7
                                                                                7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NO. 16-61219-CIV-DIMITROULEAS

  YINI TORRES,

         Plaintiff,

  vs.

  HUMANA MARKETPOINT, INC.
  And JOHN JACKSON,

        Defendants.
  ____________________________________/

                         ORDER GRANTING MOTION TO REMAND

         THIS CAUSE is before the Court on Plaintiff’s Motion to Remand Plaintiff’s Complaint to

  Broward Circuit Court [DE 12] (the “Motion”). The Court has carefully considered the Motion,

  the Response [DE 15], and is otherwise fully advised in the premises.

         I.      Background

         This action was filed by Plaintiff, Yini Torres, on May 3, 2016, in the Circuit Court of the

  Seventeenth Judicial Circuit, in and for Broward County, Florida, against Defendants Humana

  MarketPOINT, Inc. (“Humana”) and John Jackson. [DE 1]. This action arises from Humana’s

  alleged termination of Torres as an employee on the basis of her pregnancy and disability in

  violation of the Florida Civil Rights Act (the “FCRA”), Fla. Stat. § 760.10, and Jackson’s alleged

  tortious interference with Torres’s employment with Humana on the basis of her pregnancy and

  disability. [DE 1-2]. Humana removed to federal court on June 7, 2016. Id.

         Humana alleges diversity jurisdiction under 28 U.S.C. § 1332(a) as the basis for removal.

  Under § 1332(a), federal district courts have original jurisdiction over civil actions between

                                                   1
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 2
                                                                           2 of
                                                                             of 7
                                                                                7



  citizens of different states and where the amount in controversy “exceeds the sum or value of

  $75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). There is no diversity of citizenship

  as between all three parties. Torres is a Florida citizen, Humana is a Kentucky citizen, and Jackson

  is a Florida citizen. [DE 1 ¶¶ 21-23]. Regardless, Humana contends that diversity of citizenship is

  satisfied for jurisdictional purposes because Jackson has been fraudulently joined to this action.

          II.     Standard of Review

          To establish fraudulent joinder on the part of Torres, Humana must show:           (1) there is no

  possibility the plaintiff can establish a cause of action against the resident defendant; (2) the

  plaintiff has fraudulently pled jurisdictional facts; or (3) that there is no joint, several or alternative

  liability between the diverse and non-diverse defendants and that the claim against the diverse

  defendant has no real connection to the claim against the non-diverse defendant. Triggs v. John

  Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). The Eleventh Circuit has explained that

          The standard for evaluating whether the plaintiff can establish a cause of action
          against the resident defendant is very lenient: federal courts are not to weigh the
          merits of a plaintiff’s claim beyond determining whether it is an arguable one under
          state law. If there is even a possibility that a state court would find that the
          complaint states a cause of action against any one of the resident defendants, the
          federal court must find that the joinder was proper and remand the case to the state
          court.

  Johnson v. Bank of Am., N.A., 594 F. App’x 953, 956 (11th Cir. 2014), cert. denied, 135 S. Ct.

  2895, 192 L. Ed. 2d 927 (2015) (quotations omitted). The inquiry into “whether a resident

  defendant has been fraudulently joined must be based upon the plaintiff’s pleadings at the time of

  removal, supplemented by any affidavits and deposition transcripts submitted by the parties.”

  Legg v. Wyeth, 428 F.3d 1317, 1322 (11th Cir. 2005) (quoting Pacheco de Perez v. AT&T Co., 139

  F.3d 1368, 1380 (11th Cir.1998)). The appropriate standard for review of the parties’ submissions


                                                      2
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 3
                                                                           3 of
                                                                             of 7
                                                                                7



  is akin to the summary judgment proceeding. Id.at 1323. Even so, “[f]or a remand, the plaintiff’s

  burden is much lighter” than on summary judgment. Crowe v. Coleman, 113 F.3d 1536, 1542

  (11th Cir. 1997). “[A]fter drawing all reasonable inferences from the record in the plaintiff’s favor

  and then resolving all contested issues of fact in favor of the plaintiff, there need only be a

  reasonable basis for predicting that the state law might impose liability on the facts involved.” Id.at

  1541-42 (quotation omitted).

         III.    Analysis

         Here, there is no suggestion that Torres has committed outright fraud in alleging the

  jurisdictional facts. Nor does Humana argue that there is no joint, several or alternative liability

  between the Humana and Jackson and that the claim against the Humana has no real connection to

  the claim against Jackson. Rather, Humana contends that fraudulent joinder is demonstrated

  because there is no possibility that Torres can establish a cause of action against Jackson. The issue

  the Court must address, then, is whether there is “even a possibility” that a Florida state court

  would find that Torres states a cause of action against Jackson for tortious interference with a

  business relationship. Johnson, 594 F. App’x at 956.

         The elements of tortious interference with a business relationship are: (1) the existence of

  a relationship between the plaintiff and her employer, under which the plaintiff has legal rights; (2)

  the employee-defendant’s knowledge of the relationship; (3) an intentional and unjustified

  interference with that relationship; (4) by a third party; (5) resulting in damages to the plaintiff

  caused by the interference. Alexis v. Ventura, 66 So. 3d 986, 987 (Fla. 3d DCA 2011). A claim for

  tortious interference with a business relationship is generally not actionable because the

  terminating employee is considered to be a party to the employment relationship, and thus not a


                                                    3
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 4
                                                                           4 of
                                                                             of 7
                                                                                7



  third party. Id. at 988. Even so, an exception exists where the employee-defendant was acting

  “solely with ulterior purposes and the advice is not in the principal’s best interest.” Id. (quoting

  O.E. Smith’s Sons, Inc., v. George, 545 So.2d 299 (Fla. 1st DCA 1989)); see Silverman v. Wells

  Fargo Ins. Servs. USA, Inc., 20 F. Supp. 3d 1357, 1363 (S.D. Fla. 2014) (finding no fraudulent

  joinder and remanding case where plaintiff could state a claim for tortious interference against

  plaintiff’s co-worker and supervisor, who allegedly caused the plaintiff to be terminated from the

  mutual employer “because of personal animus and for their own personal financial benefit.”)

         According to the Complaint, Torres was employed by Humana from November 2005 until

  August 3, 2015, when that employment was terminated based upon her pregnancy, disability, and

  for complaints of discrimination [DE 1-2 ¶ 5-6]. The tortious interference claim against Jackson

  alleges that Torres had a business relationship with Humana that was not evidenced by a written

  contract, and that Jackson had knowledge of the agreement. [DE 1-2 ¶¶ 18-19]. Jackson

  “intentionally and unjustifiably interfered with the agreement,” taking actions “with ulterior

  motives and detrimental to the interests of Humana.” [DE 1-2 ¶ 20]. Jackson’s actions were based

  on Torres’s pregnancy and disability, were not in the interests of Humana, and damaged Torres.

  [DE 1-2 ¶¶ 20-21]. In supplement to the pleadings, Torres has submitted a declaration in support of

  the Motion to Remand. [DE 13]. The Declaration states that during Torres’s employment with

  Humana she had “excellent performance,” but that when she informed Jackson, her supervisor, of

  her high-risk pregnancy and need for time off, Jackson’s “attitude . . . changed and he began

  looking for issues with [her] performance.” [DE 13 ¶¶ 2, 5, 7]. Jackson was angry that Torres’s

  delivery date coincided with the open enrollment period of Medicare and Obamacare and told

  Torres that her “absence would jeopardize his selling season.” [DE 13 ¶ 5]. Despite the fact that


                                                    4
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 5
                                                                           5 of
                                                                             of 7
                                                                                7



  Jackson had no role in administering the Family and Medical Leave Act of 1993, 29 U.S.C. §

  1601, et seq. (the “FMLA”), Jackson would send harassing e-mails to advise Torres of how many

  hours of FMLA she had used and that she would be subject to attendance policies upon FMLA

  exhaustion. [DE 13 ¶ 6].1 Torres states that she used a headset to receive work calls, but that there

  were problems with the use of the headset, resulting in calls not always showing up on her screen,

  which she reported to Jackson and technical support. [DE 13 ¶ 8]. Despite Torres’s reports, the

  headset issues were never remedied, nor did she receive any warnings regarding abandonment of

  calls. [DE 13 ¶¶ 8-9]. Torres was ultimately terminated, allegedly for abandonment of calls, but in

  reality based on her pregnancy and disability. [DE 13 ¶ 9].

           In response, Humana has provided the Declaration of Jamie Meyer, Humana’s Human

  Resources Manager. [DE 15-3 ¶ 3]. Meyer states that Torres was a Telesales Specialist at Humana

  and that in July 2015, Workforce Management, the team that audits and oversees call volume and

  patterns, advised management that Torres’s calls were not being answered. [DE 15-3 ¶¶ 4-6]. An

  investigation by Jackson and Jackson’s superior yielded the conclusion that Torres was

  intentionally avoiding phone calls and the recommendation that her employment with Humana be

  terminated for call abandonment in violation of company policy. [DE 15-3 ¶¶ 7-8]. Meyer

  discussed the recommendation with Jackson and Jackson’s superior, and agreed to proceed with

  termination. [DE 15-3 ¶¶ 9-11].

           Humana compares this case to Harris v. P’ship, No. 5:15-CV-529-OC-30PRL, 2016 WL

  231191, at *1 (M.D. Fla. Jan. 15, 2016). In parallel with the instant action, in Harris, the plaintiff

  sued both her former employer for gender discrimination under the FCRA and her former

  1
    Plaintiff has attached examples of the e-mails to the Declaration. [DE 13 at 4-10]. Humana characterizes the e-mails
  as “normal business communications from a manager to a subordinate.” [DE 15 at n.2]. Whether the e-mails are
  “harassing” or are “normal business communications” is a question of fact.
                                                            5
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 6
                                                                           6 of
                                                                             of 7
                                                                                7



  supervisor for tortious interference. Harris, 2016 WL 231191, at *1. Defendants removed to

  federal court based on diversity jurisdiction, alleging that the supervisor-defendant had been

  fraudulently joined by the plaintiff to defeat diversity. Id. The defendants produced evidence that

  the supervisor sought to discharge the plaintiff for a legitimate business purpose—providing

  discounts to ineligible customers in contravention of the employer’s code of conduct. Id., at *3.

  Though the plaintiff submitted an affidavit stating that she did not “intentionally” provide such

  discounts, the affidavit “more or less conced[ed] that she may have provided the unauthorized

  discounts, albeit unintentionally.” Id. Here, Torres’s affidavit suggests that even if calls were not

  received, the culprit was the headset system—the problems with which Torres reported to Jackson

  to no avail. Moreover, regardless of such distinction from Harris, Harris is not controlling on this

  Court and the Court is not persuaded by it. This Court need only determine that there is a

  possibility that a Florida court will determine that Torres has stated a claim for tortious

  interference against Jackson—the Court need not determine the likelihood of Torres ultimately

  prevailing on her claim. Indeed, it is more appropriate for the Florida state courts to determine the

  contours of the “solely with ulterior purpose” exception to the general bar on tortious interference

  claims against co-employees. The undersigned merely concludes that Torres has an arguable

  claim. As a result, the Court finds that Jackson has not been fraudulently joined, and that diversity

  of citizenship is not satisfied. Absent diversity of citizenship, the Court must remand this action to

  state court.2

             IV.      Conclusion

             Accordingly, it is hereby ORDERED AND ADJUDGED that the Motion [DE 12] is

  GRANTED. The Clerk is directed to REMAND this case to state court, CLOSE this case, and
  2
      The Court need not reach the issue of whether the amount in controversy is satisfied under 28 U.S.C. § 1332(a).
                                                             6
Case 0:16-cv-61219-WPD
Case 1:20-cv-24583-BB Document
                       Document28-6
                                 17 Entered
                                    Entered on
                                            on FLSD
                                               FLSD Docket
                                                    Docket 12/23/2020
                                                           08/08/2016 Page
                                                                      Page 7
                                                                           7 of
                                                                             of 7
                                                                                7



  DENY all pending motions as moot.

         DONE AND ORDERED this 5th day of August 2016, in chambers at Fort Lauderdale,
  Broward County, Florida.




  Copies to:
  Counsel of Record




                                           7
